 

 



Exhibit 10.3

 

[logo.jpg]

 

Wells Fargo Bank, National Association

375 Park Avenue

New York, NY 10152

Attn: Structuring Services Group

Telephone: 212-214-6101

Facsimile: 212-214-5913

November 18, 2015

To: Aceto Corporation   4 Tri Harbor Court   Port Washington, NY 11050  
Attention: Steven S. Rogers     Senior VP & General Counsel   Telephone No.:
(516) 478-9514

 

Re:Additional Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Aceto Corporation (“Company”) to
Wells Fargo Bank, National Association (“Dealer”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.           This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for the election of the laws of the State of
New York as the governing law (without reference to choice of law doctrine)) on
the Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.           The Transaction is a Warrant Transaction, which shall be considered
a Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

 

General Terms.       Trade Date: November 18, 2015     Effective Date: Trade
Date     Warrants: Equity call warrants, each giving the holder the right to
purchase a number of Shares equal to the Warrant Entitlement at a price per
Share equal to the Strike Price, subject to the terms set forth under the
caption “Settlement Terms” below.  For the purposes of the Equity Definitions,
each reference to a Warrant herein shall be deemed to be a reference to a Call
Option.

 

   

 

 

Warrant Style: European     Seller: Company     Buyer: Dealer     Shares: The
common stock of Company, par value USD 0.01 per share (Exchange symbol “ACET”)  
  Number of Warrants: 225,802.  For the avoidance of doubt, the Number of
Warrants shall be reduced by any Warrants exercised or deemed exercised
hereunder.  In no event will the Number of Warrants be less than zero.    
Warrant Entitlement: One Share per Warrant     Strike Price: USD 44.7125.      
Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment  to the extent that, after giving effect to such adjustment,  the
Strike Price would be less than USD 26.86, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.     Premium: USD
714,000     Premium Payment Date: November 23, 2015     Exchange: The NASDAQ
Global Select Market     Related Exchange(s): All Exchanges     Procedures for
Exercise.       Expiration Time: The Valuation Time     Expiration Dates: Each
Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 120th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, in good faith and in a commercially reasonable manner, to the Daily
Number of Warrants or shall reduce such Daily Number of Warrants to zero for
which such day shall be an Expiration Date and shall designate a Scheduled
Trading Day or a number of Scheduled Trading Days as the Expiration Date(s) for
the remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date; and provided further that if such Expiration Date has
not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith, commercially reasonable estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
good faith and commercially reasonable means.

 

 2 

 

 

First Expiration Date: February 1, 2021 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.     Daily Number of Warrants: For any Expiration Date,
the Number of Warrants that have not expired or been exercised as of such day,
divided by the remaining number of Expiration Dates (including such day),
rounded down to the nearest whole number, subject to adjustment pursuant to the
provisos to “Expiration Dates”.     Automatic Exercise: Applicable; and means
that for each Expiration Date, a number of Warrants equal to the Daily Number of
Warrants for such Expiration Date will be deemed to be automatically exercised
at the Expiration Time on such Expiration Date.     Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”       Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.    
Valuation Terms.       Valuation Time: Scheduled Closing Time; provided that if
the principal trading session is extended, the Calculation Agent shall determine
the Valuation Time in its good faith, reasonable discretion.     Valuation Date:
Each Exercise Date.     Settlement Terms.       Settlement Method: Net Share
Settlement.

 

 3 

 

 

Net Share Settlement: On the relevant Settlement Date, Company shall deliver to
Dealer a number of Shares equal to the Share Delivery Quantity for such
Settlement Date to the account specified herein free of payment through the
Clearance System, and Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date, and Company shall pay to Dealer cash in
lieu of any fractional Share based on the Settlement Price on the relevant
Valuation Date.     Share Delivery Quantity: For any Settlement Date, a number
of Shares, as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.     Net Share Settlement Amount:
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.     Settlement Price: For any Valuation Date, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page ACET <equity> AQR (or any successor thereto) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time on such Valuation Date (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent (acting in good faith and in a commercially reasonable
manner)).  Notwithstanding the foregoing, if (i) any Expiration Date is a
Disrupted Day and (ii) the Calculation Agent determines (acting in good faith
and in a commercially reasonable manner) that such Expiration Date shall be an
Expiration Date for fewer than the Daily Number of Warrants, as described above,
then the Settlement Price for the relevant Valuation Date shall be the
volume-weighted average price per Share on such Valuation Date on the Exchange,
as determined by the Calculation Agent (acting in good faith and in a
commercially reasonable manner) based on such sources as it deems appropriate
using a volume-weighted methodology, for the portion of such Valuation Date for
which the Calculation Agent determines there is no Market Disruption Event.    
Settlement Dates: As determined pursuant to Section 9.4 of the Equity
Definitions, subject to Section 9(k)(i) hereof.     Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 4 

 

 

Representation and Agreement: Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Dealer may be,
upon delivery, subject to restrictions and limitations arising from Company’s
status as issuer of the Shares under applicable securities laws.

 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:       Method of Adjustment:
Calculation Agent Adjustment.  For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may (acting in
good faith and in a commercially reasonable manner) make adjustments, if any, to
any one or more of the Strike Price, the Number of Warrants, the Daily Number of
Warrants and the Warrant Entitlement.  Notwithstanding the foregoing, any cash
dividends or distributions on the Shares, whether or not extraordinary, shall be
governed by Section 9(f) of this Confirmation in lieu of Article 10 or Section
11.2(c) of the Equity Definitions.     Extraordinary Events applicable to the
Transaction:       New Shares: Section 12.1(i) of the Equity Definitions is
hereby amended (a) by deleting the text in clause (i) thereof in its entirety
(including the word “and” following clause (i)) and replacing it with the phrase
“publicly quoted, traded or listed (or whose related depositary receipts are
publicly quoted, traded or listed) on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)” and (b) by inserting immediately prior to the period the phrase
“and (iii) of an entity or person that is a corporation organized under the laws
of the United States, any State thereof or the District of Columbia that also
becomes Company under the Transaction following such Merger Event or Tender
Offer”.     Consequence of Merger Events:       Merger Event: Applicable;
provided that if an event occurs that constitutes both a Merger Event under
Section 12.1(b) of the Equity Definitions and an Additional Termination Event
under Section 9(h)(ii)(B) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.2 of the
Equity Definitions or Section 9(h)(ii)(B) will apply.     Share-for-Share:
Modified Calculation Agent Adjustment     Share-for-Other: Cancellation and
Payment (Calculation Agent Determination)     Share-for-Combined: Cancellation
and Payment (Calculation Agent Determination); provided that Dealer may elect,
in its commercially reasonable judgment, Component Adjustment (Calculation Agent
Determination) for all or any portion of the Transaction.

 

 5 

 

 

Consequence of Tender Offers:       Tender Offer: Applicable; provided that if
an event occurs that constitutes both a Tender Offer under Section 12.1(d) of
the Equity Definitions and Additional Termination Event under Section
9(h)(ii)(A) of this Confirmation, Dealer may elect, in its commercially
reasonable judgment, whether the provisions of Section 12.3 of the Equity
Definitions or Section 9(h)(ii)(A) will apply.     Share-for-Share: Modified
Calculation Agent Adjustment     Share-for-Other: Modified Calculation Agent
Adjustment     Share-for-Combined: Modified Calculation Agent Adjustment    
Consequences of Announcement Events: Modified Calculation Agent Adjustment as
set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, (x) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”,
(y) the word “shall” in the second line shall be replaced with “may” and the
fifth and sixth lines shall be deleted in their entirety and replaced with the
words “effect on the Warrants of such Announcement Event solely to account for
changes in volatility, expected dividends, stock loan rate or liquidity relevant
to the Shares or the Warrants”, and (z) for the avoidance of doubt, the
Calculation Agent (acting in good faith and in a commercially reasonable manner)
may determine whether the relevant Announcement Event has had a material effect
on the Transaction (and, if so, adjust the terms of the Transaction accordingly)
on one or more occasions on or after the date of the Announcement Event up to,
and including, the Expiration Date, any Early Termination Date and/or any other
date of cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event.  An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

 

 6 

 

 

Announcement Event: (i) The public announcement by any entity of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (y) any potential acquisition by Issuer and/or its subsidiaries
where the aggregate consideration exceeds 15% of the market capitalization of
Issuer as of the date of such announcement (an “Acquisition Transaction”) or
(z) the intention to enter into a Merger Event or Tender Offer or an Acquisition
Transaction, (ii) the public announcement by Issuer of an intention to solicit
or enter into, or to explore strategic alternatives or other similar undertaking
that may include, a Merger Event or Tender Offer or an Acquisition Transaction
or (iii) any subsequent public announcement by any entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent (acting in good faith and in a commercially
reasonable manner).  For the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” the remainder of the definition of “Merger Event” in Section 12.1(b) of
the Equity Definitions following the definition of “Reverse Merger” therein
shall be disregarded.     Nationalization, Insolvency or Delisting: Cancellation
and Payment (Calculation Agent Determination); provided that, in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.    
Additional Disruption Events:       Change in Law: Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the word “Shares” with the phrase “Hedge Positions” in clause (X) thereof and
(ii) inserting the parenthetical “(including, for the avoidance of doubt and
without limitation, adoption or promulgation of new regulations authorized or
mandated by existing statute)” at the end of clause (A) thereof.     Failure to
Deliver: Not Applicable     Insolvency Filing: Applicable     Hedging
Disruption: Applicable; provided that:

 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

 7 

 

 

    “For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and         (ii) Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof,  after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.

 

Increased Cost of Hedging: Applicable     Loss of Stock Borrow: Applicable    
Maximum Stock Loan Rate: 200 basis points     Increased Cost of Stock Borrow:
Applicable     Initial Stock Loan Rate: 0 basis points until November 1, 2020
and 25 basis points thereafter.     Hedging Party: For all applicable Additional
Disruption Events, Dealer.     Determining Party: For all applicable
Extraordinary Events, Dealer.     Non-Reliance: Applicable     Agreements and
Acknowledgments   Regarding Hedging Activities: Applicable     Additional
Acknowledgments: Applicable

 

4. Calculation Agent. Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
request by Company, the Calculation Agent shall promptly (but in any event
within five Scheduled Trading Days) provide to Company by e-mail to the e-mail
address provided by Company in such request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models or other proprietary or confidential
information used by it for such determination or calculation.  If promptly
following such written explanation Company so requests, the Calculation Agent
shall, to the extent permitted by applicable legal, regulatory or
self-regulatory requirements and related policies and procedures applicable to
the Calculation Agent (as reasonably determined by the Calculation Agent),
discuss the related judgment, determination or calculation with Company in good
faith; provided that, for the avoidance of doubt and notwithstanding the
obligation of the Calculation Agent to discuss a judgment, determination or
calculation with Company as set forth in this paragraph, any such judgment,
determination or calculation by the Calculation Agent shall be final and
conclusive.

 

 8 

 

 

    Whenever the Calculation Agent is called upon to make a judgment,
determination or calculation pursuant to the terms of this Confirmation or the
Equity Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

 

5.Account Details.

 

(a)Account for payments to Company:

 

Bank: JPMorgan Chase Bank, N.A. ABA#: 021000021 Acct No.: 777-178648
Beneficiary: Aceto Corporation Ref: Warrant Transaction

 

Account for delivery of Shares from Company:

 

To be provided by Company.

 

(b)Account for payments to Dealer:

 

Bank: Wells Fargo Bank, N.A. ABA#: 121-000-248 Internal Acct No.: 01020304464228
A/C Name: WFB Equity Derivatives  

 

Account for delivery of Shares to Dealer:

 

DTC Number: 2072

Agent ID: 52196

Institution ID: 52196

 

6.Offices.

 

(a)The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: Charlotte

 

7.Notices.

 

(a)Address for notices or communications to Company:

 

Aceto Corporation 4 Tri Harbor Court Port Washington, NY 11050 Attention: Steven
S. Rogers   Senior VP & General Counsel Telephone No.: (516) 478-9514 E-mail:
SRogers@aceto.com

 

 9 

 

 

(b)Address for notices or communications to Dealer:

 

Notwithstanding anything to the contrary in the Agreement, all notices to Dealer
in connection with the Transaction are effective only upon delivery of email
message to CorporateDerivativeNotifications@wellsfargo.com.

 

8.Representations and Warranties of Company.

 

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”), dated as of November 10,
2015, among Company, Wells Fargo Securities, LLC and J.P. Morgan Securities LLC,
as representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Company hereby further represents and warrants to
Dealer on the date hereof, on and as of the Premium Payment Date and, in the
case of the representations in Section 8(d), at all times until termination of
the Transaction, that:

 

(a)Company has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Company’s part; and this Confirmation has been duly and validly
executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

(d)A number of Shares equal to the Maximum Number of Shares (as defined below)
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

(e)Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

 10 

 

 

(f)Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(g)Company and each of its affiliates is not, on the date hereof, in possession
of any material non-public information with respect to Company or the Shares.

 

(h)No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

(i)Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

 

9.Other Provisions.

 

(a)Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of
the Effective Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(b)Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 28.0 million (in the case of the first such notice) or (ii)
thereafter more than 1.4 million less than the number of Shares included in the
immediately preceding Repurchase Notice. Company agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all reasonable losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, solely as a result of Company’s failure to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this paragraph, and to
reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses (each as reasonably
documented to Company) incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any reasonable loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

 11 

 

 

(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

(d)No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may transfer or assign all or a portion of its rights and obligations
under the Transaction; provided, however, that (i) Company will not, as a result
of such transfer or assignment, be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than an amount
Company would have been required to pay to Dealer in the absence of such
transfer or assignment, (ii) such transfer or assignment shall only be to a
person that is a United States person (as defined for purposes of Section
7701(a)(30) of the Code), (iii) an Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such transfer or assignment
and (iv) without limiting the generality of clause (ii), Dealer shall cause the
transferee or assignee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by Company to permit
Company to determine that the results described in clauses (i) and (iii) will
not occur upon or after such transfer and assignment. If at any time at which
(A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and (3)
the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(j) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company was
not the Affected Party). The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and (B)
the denominator of which is the number of Shares outstanding on such day. The
“Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and (B)
the denominator of which is the number of Shares outstanding. The “Share Amount”
as of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding. Without
limitation of the restrictions on transfers and assignments set forth in the
first sentence of this Section 9(e), notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities, or make
or receive such payment in cash, and otherwise to perform Dealer’s obligations
in respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Company to the extent of any
such performance.

 

 12 

 

 

(f)Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, (i) an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend differs from the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Company, then the Calculation Agent will (acting in
good faith and in a commercially reasonable manner) adjust any of the Strike
Price, Number of Warrants, Daily Number of Warrants and/or any other variable
relevant to the exercise, settlement or payment of the Transaction to preserve
the fair value of the Warrants to Dealer after taking into account such dividend
or lack thereof. “Regular Dividend” shall mean for any calendar quarter, USD
0.06 for the first regular cash dividend or distribution on the Shares for which
the Ex-Dividend Date falls within such calendar quarter, and zero for any other
dividend or distribution on the Shares for which the Ex-Dividend Date falls
within the same calendar quarter.

 

(g)[Reserved].

 

(h)Additional Provisions.

 

(i)Amendments to the Equity Definitions:

 

(A)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.

 

(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof, (x)
adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

 13 

 

 

(C)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(D)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

 

(E)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(x)deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

(y)replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(F)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

(ii)Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

 

(A)A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its wholly owned subsidiaries and its and their
employee benefit plans, has become the direct or indirect “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of the common equity of Company
representing more than 50% of the voting power of such common equity.

 

 14 

 

 

(B)Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s wholly owned
subsidiaries. Notwithstanding the foregoing, any transaction or transactions set
forth in clause (A) above or this clause (B) shall not constitute an Additional
Termination Event if (x) at least 90% of the consideration received or to be
received by holders of the Shares, excluding cash payments for fractional
Shares, in connection with such transaction or transactions consists of shares
of common stock that are listed or quoted on any of The New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares.

 

(C)Default by Company or any of its subsidiaries with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in an
aggregate amount greater than $5,000,000 (or its foreign currency equivalent at
the time), whether such indebtedness exists as of the date hereof or shall
hereafter be created, (i) resulting in such indebtedness becoming or being
declared due and payable, or (ii) constituting a failure to pay the principal or
interest of any such indebtedness when due and payable at its stated maturity,
upon required repurchase, upon declaration of acceleration or otherwise; if such
default is not cured or waived, or such acceleration is not rescinded, within 30
days, after written notice to Company by Dealer.

 

(D)A final judgment for the payment, in the aggregate, of $5,000,000 (or its
foreign currency equivalent at the time) or more (excluding any amounts covered
by insurance or bond) rendered against Company or any of its subsidiaries by a
court of competent jurisdiction, which judgment or judgments are not discharged,
stayed, vacated, paid or otherwise satisfied within 60 days after (I) the date
on which the right to appeal thereof has expired if no such appeal has
commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

(E)Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to the Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

 

 15 

 

 

(F)On any day during the period from and including the Trade Date, to and
including the final Expiration Date, (I) the Notional Unwind Shares (as defined
below) as of such day exceeds a number of Shares equal to 75% of the Maximum
Number of Shares, or (II) Company makes a public announcement of any transaction
or event that, in the reasonable opinion of Dealer would, upon consummation of
such transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 75% of the
Maximum Number of Shares. The “Notional Unwind Shares” as of any day is a number
of Shares equal to (1) the amount that would be payable pursuant to Section 6 of
the Agreement (determined as of such day as if an Early Termination Date had
been designated in respect of the Transaction and as if the Company were the
sole Affected Party and the Transaction were the sole Affected Transaction),
divided by (2) the Settlement Price (determined as if such day were a Valuation
Date). For the purposes of this clause (F), the Share Delivery Quantity shall be
deemed to include the “Share Delivery Quantity” (as defined in the letter
agreement dated November 10, 2015 between Dealer and Company regarding Base
Warrants (the “Base Warrant Confirmation”)) and the terms set forth above for
determining the Share Delivery Quantity shall apply mutatis mutandis for the
purposes of determining the “Share Delivery Quantity” under the Base Warrant
Confirmation.

 

(iii)Tax Provisions:

 

(A)Dealer will be treated as having made the following representations for
purposes of Section 3(f) of the Agreement:

 

(1)Dealer is a “United States person” as such term is defined for purposes of
Section 7701(a)(30) of the Internal Revenue Code.

 

(2)Dealer is the beneficial owner for U.S. federal income tax purposes of the
rights and obligations specified for “Dealer” or “Buyer” under this
Confirmation.

 

(B)Dealer will be treated as having made the following covenant in connection
with Section 4(a)(i) of the Agreement:

 

Dealer will deliver to Company, promptly upon execution of this Confirmation and
thereafter at such times as reasonably requested by Company and as required to
ensure that Company has, throughout the term of the Transaction, a valid such
form from Dealer, a properly completed and executed Internal Revenue Service
Form W-9 (or applicable successor form).

 

(C)Section 871(m). The Agreement shall be treated as having the following
modifications:

 

(1)The following terms are added to Section 14 (Definitions) of the Agreement:

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Dividend Equivalent Tax” means any tax, including withholding tax, imposed on
amounts treated as dividends from sources within the United States under Section
871(m) or the Treasury Regulations thereunder.

 

“Section 871(m)” means (i) Section 871(1) of the Code (as added by United States
P.L. 111-147) before it is re-designated as Section 871(m) of the Code by United
States P.L. 111-226, (ii) Section 871(m) of the Code after Section 871(1) of the
Code (as added by United States P.L. 111-147) is re-designated as Section 871(m)
of the Code by United States P.L. 111-226 and (iii) any successor Code
provision.

 

(2)The following is added to the end of the definition of “Indemnifiable Tax” in
Section 14 (Definitions) of the Agreement:

 

 16 

 

 

“Indemnifiable Tax” shall not include any Dividend Equivalent Tax.”

 

(D)FATCA. “Indemnifiable Tax” as defined in Section 14 of the Agreement shall
not include any U.S. federal withholding tax imposed or collected pursuant to
Sections 1471 through 1474 of the Code, any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b) of the Code, or any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code (a “FATCA Withholding
Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.

 

(i)No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under the
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) the
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement. For the avoidance of
doubt and notwithstanding anything to the contrary provided in this Section
9(i), in the event of bankruptcy or liquidation of either Company or Dealer,
neither party shall have the right to set off any obligation that it may have to
the other party under the Transaction against any obligation such other party
may have to it, whether arising under the Agreement, this Confirmation or any
other agreement between the parties hereto, by operation of law or otherwise.

 

(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

(i)If (a) an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to the Transaction
or (b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to holders of Shares consists
solely of cash, (ii) a Merger Event or Tender Offer that is within Company’s
control, or (iii) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

 17 

 

 

Share Termination Alternative: If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment.     Share Termination
Delivery   Property: A number of Share Termination Delivery Units, as calculated
by the Calculation Agent, equal to the relevant Payment Obligation divided by
the Share Termination Unit Price.  The Calculation Agent shall adjust the amount
of Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price
(without giving effect to any discount pursuant to Section 9(k)(i)).     Share
Termination Unit Price: The value to Dealer of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its good faith discretion by commercially reasonable
means.  In the case of a Private Placement of Share Termination Delivery Units
that are Restricted Shares (as defined below), as set forth in Section 9(k)(i)
below, the Share Termination Unit Price shall be determined by the discounted
price applicable to such Share Termination Delivery Units.  In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable.  The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).  

 

 18 

 

 

Share Termination Delivery Unit: One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event.  If such Nationalization, Insolvency or Merger Event involves a
choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash.    
Failure to Deliver: Inapplicable     Other applicable provisions: If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11
and 9.12 (as modified above) of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”.  “Share
Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

 

(ii)Notwithstanding anything to the contrary in this Confirmation, any Payment
Obligation under this Confirmation shall, for all purposes, be calculated as if
the Maximum Number of Shares were equal to two times the Number of Shares, but
any deliveries under Section 9(j)(i) shall be limited to the Maximum Number of
Shares as defined in Section 9(p)(i) hereof.

 

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

 19 

 

 

(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Dealer. In the case
of a Private Placement Settlement, Dealer shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or premium to any
Settlement Price (in the case of settlement of Shares pursuant to Section 2
above) applicable to such Restricted Shares in a commercially reasonable manner
and appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder. Notwithstanding anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company of such applicable
discount or premium, as the case may be, and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above). If the Payment Obligation
exceeds the realized net proceeds from such resale, Company shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following such resale the amount of such excess
(the “Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”)
in an amount that, based on the Settlement Price on such day (as if such day was
the “Valuation Date” for purposes of computing such Settlement Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares. If Company elects to pay the
Additional Amount in Shares, the requirements and provisions for Registration
Settlement shall apply. This provision shall be applied successively until the
Additional Amount is equal to zero. In no event shall Company deliver a number
of Restricted Shares greater than the Maximum Number of Shares.

 

 20 

 

(iii)Without limiting the generality of the foregoing, Company agrees that (A)
any Restricted Shares delivered to Dealer may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (B) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of Rule
144(c) under the Securities Act are not satisfied with respect to Company) has
elapsed in respect of any Restricted Shares delivered to Dealer, Company shall
promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Dealer (or such affiliate of Dealer) to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

(iv)If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder and after taking into account any Shares deliverable to Dealer under
the Base Warrant Confirmation, (i) the Section 16 Percentage would exceed 7.5%,
or (ii) the Share Amount would exceed the Applicable Share Limit. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery and after taking into account any Shares
deliverable to Dealer under the Base Warrant Confirmation, (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. If any delivery owed to Dealer hereunder is not made, in
whole or in part, as a result of this provision, Company’s obligation to make
such delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Dealer gives notice to Company that, after such delivery, (i) the Section
16 Percentage would not exceed 7.5%, and (ii) the Share Amount would not exceed
the Applicable Share Limit.

 

(m)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

 21 

 

 

(n)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

(p)Maximum Share Delivery.

 

(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than 181,241 Shares (the “Maximum Number of
Shares”) to Dealer in connection with the Transaction, subject to the provisions
regarding Deficit Shares in Section 9(p)(ii).

 

(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this Section
9(p)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(p)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer to exceed the Maximum Number of Shares. Company shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
or Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

(iii)Company shall be continually obligated, at all times and from time to time,
to reserve for issuance pursuant to the Transaction, and submit an application
for the listing on the Exchange for, Shares when, and to the extent that, (A)
Shares are repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration) or (B) authorized and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved, until the Maximum Number of Shares is equal to two times the
Number of Shares (“Additional Reserved Shares”). Company shall promptly notify
Dealer of any Additional Reserved Shares hereunder. The “Maximum Number of
Shares” shall be deemed increased by any such Additional Reserved Shares until
the Maximum Number of Shares is equal to two times the Number of Shares. If the
“Maximum Number of Shares” is deemed increased to two times the Number of Shares
pursuant to this Section 9(p)(iii), then the Additional Termination Event set
forth in Section ‎9(h)(ii)(F) and the covenant set forth in Section 9(q) shall
no longer be applicable.

 

 22 

 

 

(q)Shareholder Approval. Company shall use its reasonable best efforts to seek
approval from its shareholders to increase the number of its authorized but
unissued Shares that are not reserved for other transactions to provide for the
issuance pursuant to the Transaction of a number of Shares equal to two times
the Number of Shares. If Company succeeds in obtaining such approval, Company
shall reserve such Shares for issuance pursuant to the Transaction and shall
submit an application for the listing of such additional Shares on the Exchange
and, without any further action by either party, (i) the “Maximum Number of
Shares” shall be deemed equal to a number of Shares equal to two times the
Number of Shares and (ii) the Additional Termination Event set forth in Section
9(h)(ii)(F) shall no longer be applicable.

 

(r)Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall
(acting in good faith and in a commercially reasonable manner) make appropriate
adjustments to the Daily Number of Warrants with respect to one or more
Expiration Dates) if Dealer determines, in its commercially reasonable judgment,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

 

(s)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

(t)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(u)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“SWATI”),
the parties hereby agree that neither the enactment of SWATI or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

 23 

 

 

(v)Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

(w)Early Unwind. In the event the sale of the “Optional Notes” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Company represents and acknowledges to the other that, subject to the
proviso included in this Section 9(w), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

(x)Payment by Dealer. In the event that (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company
an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

(y)Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

 24 

 

 

[logo.jpg]

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to CorporateDerivativeNotifications@wellsfargo.com.

 

Very truly yours,

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Thomas Yates  
Authorized Signatory   Name:    Thomas Yates

 

Accepted and confirmed

as of the Trade Date:

 

ACETO CORPORATION         By: /s/ Salvatore Guccione   Authorized Signatory  
Name: Salvatore Guccione  

 

   

 

